          Case 1:20-cv-02804-VSB Document 26 Filed 08/21/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 ALEXANDER CLIFFORD and CHASE                              Case No. 1:20-cv-02804-VSB
 WILLIAMS, individually and on behalf of all
 others similarly situated,                                JOINT STIPULATION AND ORDER
                                                           REGARDING (1) SERVICE OF
                        Plaintiffs,                        PROCESS; AND (2) FILING OF
                                                           AMENDED COMPLAINT AND
        v.                                                 MOTION TO DISMISS BRIEFING
                                                           SCHEDULE
 TRON FOUNDATION, JUSTIN SUN, and
 ZHIQIANG (LUCIEN) CHEN,

                        Defendants.




       Lead Plaintiffs Corey Hardin, David Muhammad, and Chase Williams (collectively

“Lead Plaintiffs”), individually and on behalf of all others similarly situated, and Stipulating

Defendants TRON Foundation (“TRON”) and Justin Sun (collectively, the “Stipulating

Defendants”) (together with Lead Plaintiffs, the “Stipulating Parties”), by and through their

undersigned counsel, hereby stipulate as follows:

       WHEREAS, on April 3, 2020, named plaintiffs Alexander Clifford and Chase Williams

filed a class action complaint against Defendants TRON, Justin Sun, and Zhiqiang (Lucien)

Chen, Dkt. No. 1 (the “Initial Complaint”), bringing claims under Sections 5 and 12(a)(1) of the

Securities Act of 1933 (the “Securities Act”), the Illinois Securities Law of 1953, and the Texas

Securities Act;

       WHEREAS, the Private Securities Litigation Reform Act of 1995 (the “PSLRA”)

provides for an automatic stay of discovery during the motion to dismiss process (15 U.S.C.

§ 77z-1(b)(3)(B));
            Case 1:20-cv-02804-VSB Document 26 Filed 08/21/20 Page 2 of 5




          WHEREAS, on June 8, 2020, pursuant to the PSLRA, Corey Hardin, David Muhammad,

and Chase Williams moved for appointment as Lead Plaintiffs and approval of lead counsel, Dkt.

No. 18;

          WHEREAS, on June 30, 2020, the Court entered an Order appointing Corey Hardin,

David Muhammad, and Chase Williams as Lead Plaintiffs, and approving Roche Cyrulnik

Freedman LLP and Selendy & Gay PLLC to serve as Lead Counsel, Dkt. No. 25;

          WHEREAS, the Court further ordered that Lead Plaintiffs shall file an amended

complaint no later than sixty (60) days after the date of issuance of the Order appointing Lead

Plaintiffs and Lead Counsel, and that Defendants shall answer or otherwise respond to the

amended complaint no later than thirty (30) days after Lead Plaintiffs serve Defendants with the

amended complaint, Dkt. No. 25;

          WHEREAS, the Stipulating Defendants maintain that they are foreign-domiciled

defendants located outside any judicial district of the United States, and that Mr. Sun is in a

jurisdiction which requires service of process through the Hague Convention, such that, if

service of process is timely waived under Federal Rule of Civil Procedure 4(d), the Stipulating

Defendants have ninety (90) days after the request for waiver is sent to respond to the complaint

pursuant to Rules 4(d)(3) and 12(a)(1)(A)(ii);

          WHEREAS, Lead Plaintiffs maintain that the Stipulating Defendants have acted within

the United States, and continue to operate within the United States, as to the matters that are the

subject of this action; and

          WHEREAS, Lead Plaintiffs and the Stipulating Defendants have met and conferred to

resolve service issues related to the Stipulating Defendants and to set a schedule for the filing of




                                                  2
            Case 1:20-cv-02804-VSB Document 26 Filed 08/21/20 Page 3 of 5




an amended complaint and a briefing schedule for the Stipulating Defendants’ anticipated

motion(s) to dismiss.

       NOW, THEREFORE, having met and conferred, Lead Plaintiffs and the Stipulating

Defendants have agreed to and respectively submit, for approval by the Court, the following

schedule for the filing of and responding to an amended complaint:

       1.       The undersigned counsel for the Stipulating Defendants hereby waives service on

behalf of TRON and Justin Sun of the summons and complaint pursuant to Federal Rule of Civil

Procedure 4(d), which eliminates any dispute regarding the validity of service of TRON, and

obviates the need for Lead Plaintiffs to serve Mr. Sun via the Hague Convention or by seeking

alternative service;

       2.       The Stipulating Parties agree that the Stipulating Defendants’ acceptance of

service and entry into this Stipulation shall not waive, and the Stipulating Defendants expressly

preserve, all rights, claims and defenses, including, but not limited to, all defenses relating to

personal jurisdiction, other than a defense as to the sufficiency of service of the summons and

complaints and the form of the summons;

       3.       Lead Plaintiffs shall file an amended complaint on or before August 31, 2020;

       4.       The Stipulating Defendants shall answer, move against, or otherwise respond to

the amended class action complaint within ninety (90) days after Lead Plaintiffs file the amended

class action complaint;

       5.       If the Stipulating Defendants move to dismiss the amended class action

complaint, Lead Plaintiffs shall file any opposition to the motion(s) to dismiss within sixty (60)

days after the filing of the motion(s), and the Stipulating Defendants shall file any reply within

forty-five (45) days after the filing of the opposition(s) to the motion(s) to dismiss;



                                                  3
            Case 1:20-cv-02804-VSB Document 26 Filed 08/21/20 Page 4 of 5




       6.       The initial pre-trial conference in this action, although not yet scheduled, shall be

adjourned sine die until after the Stipulating Defendants’ motion(s) to dismiss is decided, or if no

such motion is filed, until after the Stipulating Defendants respond to the amended class action

complaint.

IT IS SO STIPULATED.


 Dated:     August 21, 2020                           Respectfully submitted,

 /s/ Jordan A. Goldstein                              /s/ Dean S. Kristy
 Philippe Z. Selendy                                  Dean S. Kristy (NY Bar #1945658)
 Jordan A. Goldstein                                  Casey T. O’Neill (NY Bar #4715363)
 Michelle Foxman                                      Michael S. Dicke (Calif. State Bar #158187)
 Mitchell Nobel                                       (pro hac vice anticipated)
 SELENDY & GAY, PLLC                                  Alison C. Jordan (Calif. State Bar #311081)
 1290 Sixth Avenue, 17th Floor                        (pro hac vice anticipated)
 New York, NY 10104                                   FENWICK & WEST LLP
 pselendy@selendygay.com                              555 California Street, 12th Floor
 jgoldstein@selendygay.com                            San Francisco, CA 94104
 mfoxman@selendygay.com                               Telephone: 415.875.2300
 mnobel@selendygay.com                                Facsimile: 415.281.1350
                                                      Email: dkristy@fenwick.com
 Kyle W. Roche                                        Email: coneill@fenwick.com
 Edward Normand                                       Email: mdicke@fenwick.com
 Velvel (Devin) Freedman                              Email: ajordan@fenwick.com
 Jordana L. Haviv
 ROCHE CYRULNIK FREEDMAN LLP                          Attorneys for Defendants TRON Foundation
 99 Park Avenue, 19th Floor                           and Justin Sun
 New York, NY 10016
 kyle@rcfllp.com
 tnormand@rcfllp.com
 vel@rcfllp.com
 jhaviv@rcfllp.com

 Attorneys for Lead Plaintiffs and the Class




                                                  4
       Case 1:20-cv-02804-VSB Document 26 Filed 08/21/20 Page 5 of 5




IT IS SO ORDERED.


Dated: _________________, 2020

                                                 Hon. Vernon S. Broderick
                                                 United States District Judge




                                     5
